ON REHEARING.
ANDERSON, J.
The point made upon the venire in this case is so different from the one upon which the ■case of Jackson v. State, 171 Ala. 38, 55 South. 118, was reversed, that we did not deem a differentiation necessary; but counsel, upon application for rehearing, so •earnestly invoke said case and those citing same, that we will amplify the decision of the point made in the instant case. The fact that the list of regular jurors contained the name of B. L. Edwards, and there was no such man, but B. L. Edmonds was summoned, did not affect the validity of the order of the court. The sheriff’s return showed that 43 regular jurors had been summoned, and there ivas nothing in said return to indicate that there Avas no such person as Edwards; but the said return recites that all of the regular jurors (45) had been summoned except 2, giving their names, making 43 regular jurors summoned. The court fixed the total number at 68, and then drew 25 special jurors, which, Avith the 43 regular jurors summoned, made 68, as fixed by the order of the court, and Avhich said order was in strict compliance with the statute. Therefore the fact that there Avas a mistake in the name of any juror appearing upon the list,, or the fact that it contained the name of a person not in existence, did not in any way *17affect the validity of tlie order, and could not work a cause for quashing the venire or a reversal of the case.
Tlie defect in tlie Jackson case, supra, .related to the order of the court. The statute required the trial court .to fix the number to try the defendant, and which was so fixed at 79, and which said 79 had to be made up from the regular jurors drawn and summoned and an additional number of special jurors to be drawn by the court, sufficient to equal said 79. The court drew 40 names, and the record showed that less than 39 of the regular jurors had been summoned. Therefore, while the order showed that the court had designated 79 as the number to constitute the venire to try the case, the court did not in fact give the defendant the number as fixed by the order, and the error did not relate to the drawing, summoning, or impaneling of the jury, but went to the order of the court, which attempted to fix 79, but. in effect provided for a smaller number.